Citation Nr: 0525371	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability, as 
secondary to service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to August 
1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO) that determined that new and material 
evidence had not been received to reopen the veteran's claim.

In June 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed rating action dated in January 1999, the 
RO found that new and material evidence had not been received 
to reopen a claim for service connection for a low back 
disability, to include as secondary to service-connected 
bilateral knee disability.

2.  The evidence added to the record since the January 1999 
RO decision, considered in conjunction with the record as a 
whole, bears directly and substantially upon the specific 
matter under consideration, is not cumulative nor redundant 
and is so significant that it must considered in order to 
fairly decide the merits of the claim for service connection 
for a low back disability.

3.  The competent clinical evidence of record demonstrates 
that the veteran's lumbosacral neuritis is proximately caused 
by service-connected bilateral knee osteoarthritis.




CONCLUSIONS OF LAW

1.  The unappealed January 1999 RO decision which held that 
new and material evidence had not been received to reopen a 
claim for service connection for a low back disability, to 
include as secondary to service-connected bilateral knee 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).  

2.  The evidence received since the January 1999 RO decision 
is new and material, and the veteran's claim for service 
connection for a low back disability, to include as secondary 
to service-connected bilateral knee disability, is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(as in effect prior to August 29, 2001).

3.  Lumbosacral neuritis is proximately due to service-
connected bilateral knee osteoarthritis.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an April 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's April 2001 letter informed 
him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
November 2003 Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as VA treatment and examination records.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

1.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i] f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

2.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2004).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Analysis  

1.  New and Material Evidence to Reopen Claim

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
low back disability, as secondary to a service-connected 
bilateral knee disability.  The record reflects that the 
Board, in a July 1982 decision, denied the veteran's claim 
for service connection for a low back disability, to include 
as secondary to service-connected bilateral knee disability, 
on the basis that no chronic back disability was 
demonstrated, and that there was no etiological link between 
the veteran's back pain and his bilateral knee disability.  
Without a diagnosis of the claimed condition, there could be 
no service connection.  Degmetich v. Brown, 104 F.3d 1328 
(1997).  

Most recently, by a rating decision in January 1999, the RO 
found that new and material evidence had not been received to 
reopen the claim for service connection for a low back 
disability, to include as secondary to service-connected 
bilateral knee disability.  No appeal was taken from that 
determination.  As such, it is final.  38 U.S.C.A. § 7105.

The evidence received since the final January 1999 RO 
decision includes private and VA outpatient records showing 
post-service treatment for a low back disability that has 
been diagnosed as lumbosacral neuritis.  This evidence also 
includes a November 2003 medical opinion in which a private 
treating physician stated that he believed the veteran's 
current knee disability continued to create instability for 
the veteran's hip and caused low back pain with accompanying 
neuritis.  This additional evidence, which bears directly and 
substantially on whether the veteran has a current back 
disability that is related to his service-connected knee 
disability, was not previously considered and is not 
cumulative or redundant.  Thus, the additional evidence, 
considered in conjunction with the record as a whole, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Accordingly, the 
Board concludes that the evidence received subsequent to the 
January 1999 RO denial, considered in conjunction with the 
record as a whole, is new and material and the claim for 
service connection for a low back disability, to include as 
secondary to service-connected bilateral knee disability, is 
reopened.



2.  Reopened claim for service connection

The veteran asserts that service connection is warranted for 
a low back disability, as secondary to service-connected 
bilateral knee osteoarthritis.  In terms of a current 
disability, the record reflects that the veteran has 
complained of and sought treatment for low back pain and 
radiculopathy since March 1994.  Indeed, VA treatment 
records, including a June 2005 clinical record, reflect that 
the veteran has been diagnosed with lumbosacral neuritis.  
Therefore, the Board concludes that the veteran has a current 
low back disability.

In terms of an etiological relationship between the veteran's 
current lumbosacral neuritis and his bilateral knee 
osteoarthritis, an examiner on the veteran's July 1978 
separation examination diagnosed the veteran with postural 
lumbar nerve irritation that he stated was probably 
aggravated by the veteran favoring his knee.  Moreover, in 
November 2003, a private treating examiner, after reviewing 
the aforementioned service medical record, opined that he 
believed that the veteran's current knee disability was still 
creating instability for his hips, particularly his right 
hip, which resulted in low back pain with accompanying 
neuritis.  Therefore, in light of the evidence and resolving 
all doubt in the veteran's favor, the Board finds that the 
competent evidence of record is sufficient to support a 
finding of service connection for lumbosacral neuritis, and 
the claim is granted.




ORDER

1.  As new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a low back 
disability, as secondary to service-connected bilateral knee 
disability, the appeal, to this extent, is granted.

2.  Entitlement to service connection for lumbosacral 
neuritis is granted.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


